61 N.Y.2d 920 (1984)
In the Matter of Donald H. Elliott, Appellant,
v.
City of Binghamton et al., Respondents.
Court of Appeals of the State of New York.
Argued February 14, 1984.
Decided March 20, 1984.
Thomas M. Christina for appellant.
Kenneth Auerbach, Corporation Counsel (David M. Dutko and Lawrence Praga of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (94 AD2d 887).